Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-13 and 18-19 in the reply filed on 11/02/2020 is acknowledged. 
Status of the Application
	Claims 1-13 and 18-24 are pending.  Claims 1-13 and 18-19 are currently under examination.  Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
	The submission of the Information Disclosure Statement on 05/18/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections – Improper Markush
Claims 2 and 6 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-13, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 requires a nucleic acid “recognizing” a miR-122a to be linked to the 3’ end of the WPRE.  The metes and bounds of the term “recognizing” are not definite.  It is not clear what structure is required in order for a compound to meet the limitation of “recognizing” a miR-122a.  For purposes of examination, the claim is interpreted such that the nucleic acid sequence is complementary to the miR-122.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. ("Intracellular efficacy of tumor‐targeting group I intron‐based trans‐splicing ribozyme." The journal of gene medicine 13.2 (2011): 89-100) in view of KR 10-2016-0038674 (of record cited on IDS filed 05/18/2020) and Kim et al. (Us Patent No. 10039841).
Kwon et al. teach a recombinant adenovirus comprising a CMV promoter and a ribozyme-target gene expression cassette comprising a trans-splicing ribozyme targeting a hTERT and a HSVtk gene or luciferase  connected to the 3’ exon of the ribozyme, wherein a SD/SA sequence is connected to the 5’ end of the ribozyme-target gene expression cassette, wherein WPRE is connected to the 3’ end of the ribozyme-target gene expression cassette, and wherein the adenovirus is deficient in E1 and E3 
Kwon et al. do not teach the specific sequence of HSVtk gene however this sequence was known in the art and known to be capable of use in vectors as taught by Kim et al. (see claim 6 and SEQ ID No. 15). Thus it would have been obvious to use this sequence in the vector of Kwon et al.
Kwon et al. does not teach incorporation of a nucleic acid sequence targeted to a miR-122a linked to the 3’ end of the WPRE. Kwon et al. teach that the expression of the vector can be improved by inserting a factor that could post-transcriptionally increase the level of the RNA in the ribozyme (see page 98).
KR 10-2016-0038674 A teach a recombinant vector for cancer-specific gene therapy wherein a ribozyme including a target sequence of miR122aT, is expressed in a manner specific to hepatocytes (see abstract and figures).  Therefore, a person having ordinary skill in the art for developing a recombinant vector for hepatocyte-specific gene therapy could easily derive a vector comprising the miR122aT, particularly given Kwon et al. teach the vector could be improved by adding a factor that could post-transcriptionally increase the level of the RNA in the ribozyme. 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
								
										

/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635